Exhibit 10.43

FIRST AMENDMENT TO

AGREEMENTS BETWEEN

CAPSTONE TURBINE CORPORATION

(“Capstone”)

and

TURBINE INTERNATIONAL, LLC

(“Distributor”)

This FIRST AMENDMENT is intended to amend the ACCOUNTS RECEIVEABLE ASSIGNMENT
AGREEMENT, and the PROMISSORY NOTE (collectively “Agreements”) and is made as of
this 5th day of June, 2018 (the “Effective Date”), by and between Capstone, a
Delaware Corporation,  located at 16640 Stagg Street,  Van Nuys, California
91406, and Distributor Turbine International, LLC (collectively referred to
herein as the “Parties”), (the “First Amendment”) and is entered into for the
following purposes:

1.



The Parties intend to amend the ACCOUNTS RECEIVEABLE ASSIGNMENT AGREEMENT to
restructure the payment terms thereunder; and

2.



The Parties intend to amend the PROMISSORY NOTE to restructure the payment terms
thereunder.

WHEREAS, Capstone and Distributor entered into that certain Master Distributor
Agreement between Capstone and Distributor, dated October 18, 2017 (the “Master
Distributor Agreement”), pursuant to which Distributor was allowed to purchase
certain Products and Parts for sale to End Users (as those terms are defined in
the Agreement), and;

WHEREAS, Capstone and Distributor entered into that certain Accounts Receivable
Assignment Agreement between Capstone and Distributor, dated October 13, 2017
(the “Accounts Receivable Assignment Agreement”), pursuant to which Distributor
agreed to purchase from Capstone certain Accounts Receivable owed to Capstone by
its former Russian Distributor, BPC Engineering, LLC; and

WHEREAS, Capstone and Distributor entered into that certain Promissory
Note between Capstone and Distributor, dated October 13, 2017 (the “Promissory
Note”), pursuant to which Distributor agreed to pay a total sum of Three Million
Eight Hundred Thousand US Dollars (US$3,800,000) to Capstone within nine months
of entering into the Master Distributor Agreement;

NOW, THERFORE, in consideration of the foregoing and for other good and valuable
consideration the receipt and sufficiency of which are hereby acknowledged, the
Parties hereto agree as follows:

AMENDMENTS TO THE ACCOUNTS RECEIVABLE ASSIGNMENT AGREEMENT

WHEREAS, Capstone and Distributor entered into that certain “Accounts Receivable
Assignment Agreement”), pursuant to which Distributor agreed to purchase from
Capstone certain Accounts Receivable owed to Capstone by its former Russian
Distributor, BPC Engineering, the Parties desire to

1

--------------------------------------------------------------------------------

 



amend the payment terms in the Accounts Receivable Assignment Agreement by
deleting the following Paragraphs in full:

1.



TI agrees to pay Capstone the total of Two Million Five Hundred Thousand US
Dollars (US $ 2,500,000) for the assignment of the Accounts Receivable as set
forth below:

·



US $100,000 upon the full execution of the Letter Agreement (“First Payment”),

·



US $600,000 on or before November 20, 2017 (“Second Payment”)

·



US $1,800,000 on or before February 1, 2017 (“Final Payment”).

2.



Upon Capstone’s receipt of the First Payment, Second Payment, and Final Payment,
Capstone transfers all right, title and interest in and to the Accounts
Receivable.

And replacing them with the following Paragraphs in full:

1.



TI agrees to pay Capstone the total of Two Million Five Hundred Thousand US
Dollars (US $ 2,500,000) for the assignment of the Accounts Receivable as set
forth below:

A.



US $100,000 upon the full execution of the Letter Agreement (“First Payment”),

B.



US $600,000 on or before November 20, 2017 (“Second Payment”),

C.



US $329,847.60 on or before March 31, 2018 (“Third Payment”),

D.



US $100,000 on or before September 20, 2018 (“Fourth Payment”),

E.



US $400,000 on or before December 20, 2018 (“Fifth Payment”),

F.



US $400,000 on or before March 20, 2019 (“Sixth Payment”),

G.



US $300,000 on or before June 20, 2019 (“Seventh Payment”), and

H.



US $270,152.40 on or before September 20, 2019 (“Final Payment”).

2.



As of the Effective Date of this First Amendment to the Accounts Receivable
Assignment Agreement, Capstone acknowledges full receipt from TI of the First,
Second, and Third Payment hereunder.  Upon Capstone’s receipt of the remaining
Fourth Payment, Fifth Payment, Sixth Payment, Seventh Payment, and Final
Payment, Capstone transfers all right, title and interest in and to the Accounts
Receivable.

AMENDMENTS TO THE PROMISSORY NOTE

WHEREAS, Capstone and Distributor entered into that certain Promissory
Note between Capstone and Distributor, dated October 13, 2017 (the “Promissory
Note”), pursuant to which Distributor agreed to pay a total sum of Three Million
Eight Hundred Thousand US Dollars (US$3,800,000) to Capstone within nine months
of entering into the Master Distributor Agreement, the Parties desire to amend
the payment terms in the Promissory Note by deleting the following Paragraphs in
full:

2.



The Principal Amount of this Promissory Note (“Note”) shall be due and payable
in thirty five (35) equal monthly installments beginning on the Payment
Commencement Date as defined below. If not paid sooner, the entire remaining
indebtedness under this Note shall be due and payable on the Date of the Final
Payment as defined below.

A.



TI’s obligation to remit payment on this Note will commence nine months after
the Effective Date of the New Agreement (“Transition Period”).



2

--------------------------------------------------------------------------------

 



B.



The first payment shall become due on the 1st day of the first full month
following the Transition Period (“Payment Commencement Date”).

C.



The entire indebtedness under this Note shall be paid thirty five (35) months
after the Payment Commencement Date (“Date of Final Payment”).

And replacing them with the following Paragraph in full:

2.



The Principal Amount of this Promissory Note (“Note”) shall be due and payable
in thirteen equal quarterly installments beginning on the Payment Commencement
Date as defined below. If not paid sooner, the entire remaining indebtedness
under this Note shall be due and payable on the Date of the Final Payment as
defined below.

A.



TI’s obligation to remit payment on this Note will commence Eighteen months
after the Effective Date of the First Amendment to the Promissory
Note (“Transition Period”).

B.



The first payment hereunder shall become due on December 21, 2019 (“Payment
Commencement Date”), and each successive payment thereafter shall be due no
later than Ten calendar (10) days prior to the end of each calendar quarter
following the Payment Commencement Date.

C.



The entire indebtedness under this Note shall be paid in thirteen equal
quarterly installments beginning on the Payment Commencement Date (“Date of
Final Payment”).

TERMS PERTAINING TO THIS FIRST AMENDMENT TO THE AGREEMENTS

1.



Limited Modifications. Except as expressively set forth herein in this First
Amendment to the Agreements, nothing contained herein small modify the terms of
the Agreements or constitute a waiver of the rights of the Parties as they exist
on the date of the First Amendment to the Agreements. Except as amended hereby,
the terms and provisions of the Agreements, as amended, shall remain unchanged
and in full force and effect.

2.



Capitalized Terms. All capitalized terms used herein shall have the meanings
asserted to those terms in the respective Agreements, unless expressly defined
otherwise in this First Amendment to the Agreements.

3.



Counterparts. This First Amendment to the Agreements may be executed in one or
more counterparts, each of which shall be deemed the original and all of which
together shall constitute one and the same instrument.  The parties may deliver
counterparts of this First Amendment to the Agreements by facsimile or
electronic transmission.

[THIS SPACE INTENTIONALLY LEFT BLANK]





3

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, by their signatures below, the parties hereto acknowledge
that they have reviewed carefully what has been expressed in this First
Amendment to the Agreements, which they understand is a legally binding
document, and that the understandings and agreements expressed in this document
are binding upon them as of the date first set forth above.

 

 

 

 

 

 

CAPSTONE TURBINE CORPORATION

 

TURBINE INTERNATIONAL, LLC

 

 

 

 

 

By:

/s/ Darren Jamison

 

By

/s/ Gloria Penafiel

Name:

Darren Jamison

 

Name:

Gloria Penafiel

Title:

President and CEO

 

Title:

Secretary

Date:

June 6, 2018

 

Date:

June 5, 2018

 

 

4

--------------------------------------------------------------------------------